ON MOTION NOR REHEARING.
Smith, P. J.
— We have examined with much care the grounds upon which plaintiffs challenge the correctness of the ruling announced in the opinion. No authority has been cited nor have we, after considerable research, been able to find any that tends in the least to unsettle the conviction we have expressed. We have looked in vain for an authoritative statement of the law to the effect that a court of chancery will lend its aid by its mandatory injunctive process to enforce at the suit of a private pm'ty a mere police regulation of a municipal corporation. Nor have we been able to anywhere find the law to be that an individual has any' vested or property right conferred by a police regulation like that in this case which a court of equity has jurisdiction to lay hold of and enforce, and especially when the subject of the municipal prohibition is not a nuisance per se. *471None of the cases cited by the plaintiffs declare any principle with which the conclnsion reachéd in the opinion confliets'ihHh.e slightest. These cases are those where the injunction had been awarded to prevent the abrogation or destruction of some right growing out of the contractual relation, or when there were some elements of a contract authorizing the exercise of the jurisdiction (Railroad v. Railroad, 85 Mo. 674; Railroad v. Railroad, 69 Mo. 65), or those of public nuisance, or where there was a threatened ‘¡abuse of delegated powers by municipal authorities, or the exercise of unauthorized powers (Cummings v. St. Louis, 90 Mo. 259; Refining Co. v. Electric Co., 82 Mo. 122; Bailey v. Culver, 84 Mo. 531; Price v. Thompson, 48 Mo. 361; Rutherford v. Taylor, 38 Mo. 316), or where an illegal tax had been levied (Rainey v. Bader, 67 Mo. 476; Newmeyer v. Railroad, 52 Mo. 81; Dennison v. City of Kansas, 95 Mo. 417; Book v. Earl, 87 Mo. 246).
None of these cases present the slightest resemblance to this in fact or in principle-. They have no sort of bearing whatever on the case. The distinction between these cases and that to which this belongs is palpable. This case, in its essential features, is exactly like that of Warren v. Cavanaugh, 33 Mo. App. 102.
Even if a municipality may resort to a court of equity to aid it in enforcing public duties to preseiye the health and property of its inhabitants, in those cases which fall under some recognized head of equity jurisdiction (Dillon on Municipal Corporations, sec. 375, note; Watertown v. Mayo, 109 Mass. 305), even this seems to be an encroachment on the well-settled general rule denying to courts of equity the power to restrain the threatened violation of a municipal ordinance unless the act threatened be a nuisance per se.
*472No court has gone to the extent of holding that a private individual may successfully invoke the interposition of a court of equity for that purpose.
Eor these reasons we are all of the opinion that the motion should be overruled.